department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date uil dear contact person identification_number contact number employer_identification_number form required to be filed tax years this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice our deletions you do not need to take any further action if you agree with if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter about your federal_income_tax status and responsibilities please contact irs customer service at if you have any questions letter cg catalog number or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely lois g lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number vil legend city b c state m date n area z number dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you incorporated in c on m to provide on a non-profit basis such community and other facilities or benefits as may be necessary for the welfare and usefulness of your members your bylaws state membership is restricted to those who own property in the b subdivision and are current on your annual assessment fee your purposes are outlined as promoting and maintaining the facilities of b for property owners currently you have letter cg catalog number 47628k z property owners in your subdivision your activities include promoting and maintaining such community facilities as may be necessary for the general welfare and usefulness of the property owners in b you will promote and protect the interest of the property owners in b enforce property restrictions collect assessments maintain roads right-of-ways drains maintain parks and easements you hold title to five pieces of property within b all parks two of which are currently developed and in use three of which you have indicated you will be creating or maintaining in the future you had been maintaining the roads within b but recently had those dedicated to the care of the county roads within b are open to non-residents while the parks are not restricted in terms of access parks are posted with signs prohibiting use to anyone not an owner of property in b parks are for_the_use_of property owners in the subdivision and are posted as such parks are located at the edges of a lake n within b and offer residents shelters access ramps and docks as well as recreation equipment you refer to yourself in your newsletter as an active lake community you also state that you work cooperatively for the benefit and health and general welfare of the property owners of b and in no way for the profit of an individual owner you carry on any business to promote your interests or enhance the value of the property in b to have and exercise all powers conferred by c for welfare organizations in addition to the regular maintenance provided you offer occasional work parties and picnics and provide property owners with a guide to businesses and services located along n your income comes primarily from property owners’ assessment fees your budgets include expenses for maintenance and improvements to the parks mowing expenses attorney fees and other miscellaneous expenses at least of your budget is used directly for the maintenance of parks law sec_501 of the code provides that civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare or local associations of employees the membership of which is limited to the employees of a designated person or persons in a particular municipality and the net_earnings of which are devoted exclusively to charitable educational or recreational purposes and no part of the net_earnings of such entity inures to the benefit of any private_shareholder_or_individual may be exempt from federal_income_tax sec_1_501_c_4_-1 provides that an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way letter cg catalog number 47628k the common good and general welfare of the people of the community an organization embraced within this section is one which is operated primarily for the purpose of bringing about civic betterments and social improvements and is not an action_organization as set forth in paragraph c of regulation c -1 revrul_74_99 1974_1_cb_131 held that a homeowners_association to qualify for exemption under sec_501 of the code must serve a community which bears a reasonable recognizable relationship to an area ordinarily identified as governmental it must not conduct activities directed to the exterior maintenance of private residences and the common areas or facilities it owns and maintains must be for the use and enjoyment of the general_public association of such areas as roadways and parklands sidewalks and streetlights access to or the enjoyment of which is extended to members of the general_public as distinguished from controlled use or access restricted to the members of the homeowners_association 868_f2d_108 the court held that a homeowners_association did not qualify for exemption under sec_501 of the code when it did not benefit a community bearing a recognizable relationship to a governmental_unit and when its common areas or facilities were not for the use and enjoyment of the general_public application of law sec_501 of the code provides that civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare may be exempt from federal_income_tax sec_1_501_c_4_-1 defines social welfare as primarily being engaged in promoting in some way the common good and general welfare of the people of the community you do not promote the common good and general welfare of the people in the community but rather promote the interests of the property owners in b your activities are aimed at the maintenance of private areas not open to the public and serve an exclusive rather than broad class of people an organization that is operated essentially for the private benefit of its members is not primarily engaged in activities for the common good and general welfare of the people of the community thus you are operating for the private interests of your members and do not qualify for exemption under c revrul_74_99 above describes the criteria that must be met in order for a homeowners_association to qualify for exemption under sec_501 of the code the court in flat top lake ass'n v united_states held that the criteria set forth in revrul_74_99 must be met in order for a homeowners_association to qualify for exemption under sec_501 of the code one of these criteria is that facilities you own or maintain must be for_the_use_of the public rather than being restricted in use you currently have two parks that are restricted in use the maintenance and upkeep of letter cg catalog number 47628k these parks require the majority of your funding also as stated in your articles and bylaws you are serving the private interests of the property owners in b through the maintenance of parks not open to the public an organization that operates for the exclusive benefit of its members does not serve a community as that term relates to the broader concept of social welfare because you fail the requirements set forth in revrul_74_99 you do not qualify for exemption as a homeowners_association under sec_501 of the code conclusion based on the facts and information submitted you are not operated for exempt purposes under sec_501 you have not established that your activities promote social welfare and you are serving the private interests of your members therefore you are not described in sec_501 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if that information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal item must be declared true under penalties of perjury to the appeal the following signed declaration this may be done by adding the statement of facts under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process to be letter cg catalog number 47628k represented during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not intend to protest this determination you do not need to take any further action determination_letter to you that letter will provide information about filing tax returns and other matters if we do not hear from you within days we will issue a final adverse please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may also fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations enclosure publication letter cg catalog number 47628k
